Citation Nr: 1546721	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right ear disorder, to include as secondary to an upper respiratory disorder, to include rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified in a hearing before a Decision Review Officer (DRO) in March 2011.  The Veteran then testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in July 2011.  A transcript of each hearing has been associated with the claims file.

In May 2013, the Board remanded the claims on appeal for further development.  In a June 2013 rating decision, entitlement to service connection for tinnitus, residual left ear hearing loss resulting from in-service eustachian tube dysfunction, and allergic rhinitis was granted.  This constitutes a full allowance of these benefits, and those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining issues on appeal have now been returned to the Board for adjudication.

The Board notes that the claim of entitlement to service connection for right ear hearing loss, to include as secondary to for an upper respiratory disorder, to include rhinitis and sinusitis, has been recharacterized.  Medical evidence added to the record since the prior Board remand indicates that the Veteran has now been treated for Eustachian tube dysfunction in his right ear as well as his left ear, and the issue has thus been broadened to better reflect the evidence of record and the Veteran's assertions.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record weighs against a conclusion that the Veteran has, or has had at any time during the appeal, a current diagnosis of sinusitis.

2.  The Veteran has a right ear disorder which is as likely as not caused or aggravated by his service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14 (2015).

2.  The criteria for establishing entitlement to service connection for a right ear disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in March 2008, February 2009, and May 2009, prior to the issuance of the rating decisions on appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, all relevant, identified post-service medical records pertaining to sinusitis, as lay statements of the Veteran, and the testimony from his March 2011 and July 2011 hearings.

The Board also notes that these issues were previously remanded for further development in May 2013.  On remand, the agency of original jurisdiction (AOJ) obtained VA treatment records and provided the Veteran with a June 2013 VA examination for the ears and conditions of the nose and throat.  The Board finds that the VA examination report is adequate to decide the issue of entitlement to service connection for sinusitis, because, as shown below, it is based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because it sufficiently informs the Board of the examiner's judgment on those medical questions and the examiners' essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  All new medical evidence was associated with the claims file and reviewed by the AOJ prior to the issuance of the June 2013 supplemental statement of the case.  The Board finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at the March 2011 DRO hearing and the July 2011 Board hearing.  At the hearings, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Sinusitis

While the Veteran's initial claim was for entitlement to service connection for bilateral hearing loss, the May 2013 Board remand expanded the scope of the Veteran's claim to include entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis.  The issue was expanded because the Veteran's medical history indicated that his hearing loss could be a symptom of an underlying middle ear disorder (otitis), which, in turn, could be a result of an upper respiratory system disorder.  The issue of entitlement to service connection for an upper respiratory disorder, to include rhinitis and sinusitis, was therefore found to be encompassed within the scope of the appeal as a component of the claim of entitlement to service connection for an ear disorder.  See DeLisio, 
25 Vet. App. 53-54 (stating that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service).

In a June 2013 rating decision, the Veteran was granted entitlement to service connection for allergic rhinitis, effective March 11, 2008.  The Board now considers only whether a separate grant of service connection for sinusitis is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 
cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's private and VA treatment records show reports of symptoms such as coughing and congestion, but they do not show any diagnoses of sinusitis during the period on appeal or within a "recent" period of time before the appeal was filed.

In June 2013 the Veteran underwent a VA examination for ear and sinus conditions.  The examiner diagnosed the Veteran with Eustachian tube dysfunction, conductive hearing loss, and rhinitis.  The examiner discussed the Veteran's medical history, including his treatment in service for sinusitis, and his long history of sinus problems, which were mainly rhinitis with nasal obstruction.  Physical examination found none of the sinuses affected, with no history of sinus surgery or incapacitating sinusitis episodes.  The examiner noted that the Veteran had been diagnosed with chronic sinusitis in the past, but that while he has continued to have rhinitis, he had not continued to have sinusitis, and he had no sinus infections in the past year.

The Board therefore finds that there is no evidence indicating that a separate evaluation for sinusitis is warranted.  The Veteran has already been granted entitlement to service connection for a respiratory disorder, diagnosed as allergic rhinitis.  This diagnosis encompasses all of the Veteran's reported sinus-related symptoms, including nasal congestion and coughing.  There is no evidence indicating that any additional symptomatology exists that was not contemplated by this diagnosis.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).  

There is no evidence that the Veteran has been diagnosed with sinusitis at any time during the period on appeal.  As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. 223.  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of sinusitis or any other sinus symptoms not already encompassed within the grant of service connection for allergic rhinitis, there is no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

The Board finds that the June 2013 examination report provides an adequate medical opinion which clearly states that the Veteran's sinus symptoms are attributable to rhinitis, and that he has not had sinusitis for many years.  The examination was performed by a competent examiner based on a personal examination of the Veteran.  He afforded full consideration of the Veteran's documented medical history and his assertions, and the opinion is consistent with other evidence of record.  The Board accepts the June 2013 medical opinion as fully persuasive evidence on the current disability question.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached).  Additionally, the Veteran's VA and private treatment records show no diagnoses or clinical treatment for sinusitis during the appeal period, and the Veteran himself has not indicated that he has had sinusitis at any time during the period on appeal.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for sinusitis must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Right Ear Disorder

The Veteran contends that he has a right ear disorder that began during or is otherwise related to his active duty service.  The Veteran testified in July 2011 that his hearing difficulty started during service when he was exposed to loud noise, including the sound of gun practices and working above the machinist mate's work area.  Board Hearing Transcript 2, 6.  He complained of the suction from doors on his ship and stated that while he sought treatment for his ears, there was little that could be done at the time.  Id. at 6, 9.  The Veteran also testified that he had ear surgery in the mid-1980s.  Id. at 4-5.

As discussed above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran was granted entitlement to service connection for allergic rhinitis and for left ear hearing loss resulting from in-service Eustachian tube dysfunction in a June 2013 Board decision.

The Veteran's VA treatment records show that he has been frequently treated for chronic ear disease in both the right and left ears.  At a March 2012 audiology consultation, the Veteran was found to have right ear moderate flat contour loss at low frequencies and severe to profound hearing loss at high frequencies, which was noted to show mild decline in right ear hearing ability.  A ventilation tube was placed in his right ear in April 2012 due to chronic middle ear effusion.  He was also diagnosed with right acute otitis media/myringitis.  In May 2012, the Veteran was treated for right serous middle ear effusion, and June 2012 the Veteran complained of muffled hearing and popping in his right ear.  In March 2013, he was diagnosed with mixed hearing loss with Eustachian tube dysfunction.

The Veteran was afforded a VA examination in June 2013.  The Veteran was diagnosed with Eustachian tube dysfunction and conductive hearing loss, and it was noted that he now has a tube placed in his right ear due to Eustachian tube dysfunction.  The examiner also noted that audiogram testing had shown mild to moderate high frequency sensorineural hearing loss on the right.  The examiner discussed the Veteran's in-service otitis, which had likely caused his left ear hearing loss, and stated that the Veteran had significant noise exposure in service.  The examiner also diagnosed the Veteran with rhinitis and stated that it had likely existed since the time of his service and that it contributed to his overall chronic Eustachian tube dysfunction.

Based on the evidence of record, the Board finds that entitlement to service connection for a right ear disability is warranted.  While the earlier November 2008 VA examination did not find that the Veteran had right ear hearing loss of sufficient severity to warrant a disability for VA purposes under38 C.F.R. § 3.385, there is nevertheless sufficient evidence that the Veteran has a current disability of the right ear, diagnosed as Eustachian tube dysfunction, which has been caused or aggravated by his service-connected allergic rhinitis.

The Veteran has met the current disability requirement, diagnosed as Eustachian tube dysfunction by the June 2013 VA examiner, and his VA treatment records show continuous treatment for right ear disorders related to Eustachian tube dysfunction, requiring the placement of a ventilation tube in the right ear.  The June 2013 VA examiner has also provided a probative and competent medical opinion relating the Veteran's right ear disorder to his service-connected allergic rhinitis.  See 38 C.F.R. § 3.310.  There are no contradictory medical opinions of record regarding the relationship of the Veteran's allergic rhinitis to Eustachian tube dysfunction, and the June 2013 VA opinion is found to be highly persuasive medical evidence on this question.   See, e.g., Guerrieri, 4 Vet. App. 470-47.

The Board therefore finds that the Veteran has a current right ear disorder, and that competent and probative medical evidence indicates that it was caused or aggravated by his service-connected allergic rhinitis.  Hence, entitlement to service connection for a right ear disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a right ear disorder is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


